Citation Nr: 1140115	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-10 120	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1959 to October 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in March 2009, and a substantive appeal was timely received in March 2009.  A supplemental statement of the case was issued in May 2010.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1959 to October 1979. 

2.	On July 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


